                                                                                Fl                    D
            Case 5:20-cv-00328-J Document 1 Filed 04/08/20 Page 1 of 8



                                                                                      APR O 8 201 0
                          IN THE UNITED STATES DISTRICT COURt_���:����1�                          ��,U�,
                        FOR THE WESTERN DISTRICT OF OKLAFitHvfA   !J=.PUTY



Stt Ckwro �on                    Ble�< ,
                   (Tud,;�)
 (Enter the full name of the plaintiff.)


 V.                                                      Case No. ----
                                                                  CIV-20-328-J
                                                         (Court Clerk will insert case number)

 (1)   �d< frhlach+eobo1>teo
 (2) --------­

(3) ------------

(Enter the full name of each defendant. Anach
additional sheets as necessary.)


                     PRO SE PRISONER CIVIL RIGHTS COMPLAINT

                                           Initial Instructions

1.     You must type or legibly handwrite the Complaint, and you must answer all
questions concisely and in the proper space. Where more space is needed to answer any
question, you may attach a separate sheet.

2.    You must provide a full name for each defendant and describe where that
defendant resides or can be located.

3.     You must send the original complaint and one copy to the Clerk of the District
Court.

4.     You must pay an initial fee of $400 (including a $350 filing fee and a $50
administrative fee). The complaint will not be considered filed until the Clerk receives
the $400 fee or you are granted permission to proceed in.forma pauperis.

5.     If you cannot prepay the $400 fee, you may request permission to proceed in
forma pauperis in accordance with the procedures set forth in the Court's form
application to proceed informa pauperis. See 28 U.S.C. § 1915; Local Civil Rule 3.3.

Rev. I 0/20/20 I 5
Case 5:20-cv-00328-J Document 1 Filed 04/08/20 Page 2 of 8
Case 5:20-cv-00328-J Document 1 Filed 04/08/20 Page 3 of 8
Case 5:20-cv-00328-J Document 1 Filed 04/08/20 Page 4 of 8
Case 5:20-cv-00328-J Document 1 Filed 04/08/20 Page 5 of 8
Case 5:20-cv-00328-J Document 1 Filed 04/08/20 Page 6 of 8
Case 5:20-cv-00328-J Document 1 Filed 04/08/20 Page 7 of 8
Case 5:20-cv-00328-J Document 1 Filed 04/08/20 Page 8 of 8
